DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Amendments and Status of the Claims
3.	This action is in response to papers filed 10 June 2022 in which claims 26, 28, and 33 were amended, no claims were canceled, and no new claims were added.  The amendments have been thoroughly reviewed and entered.  
4.	As noted in the Advisory Action mailed 27 April 2022,  Applicant’s after-final amendments filed 15 April 2022, which included amendments to the specification and claim amendments that are different that the instant amendments, were not entered.  Thus, because the amendments to the specification filed 15 April 2022 were not entered, the new matter objection is maintained below. 
5.	Any previous objections or rejections not reiterated below are withdrawn in view of the amendments.  
6.	Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
7.	Claims 26-28 and 33 are under prosecution.
8.	This Office Action includes new rejections necessitated by the amendments.
Interview Summary
9. 	As noted in the Advisory Actin mailed 27 April 2022, the interview summary is acknowledged and the interview record is complete.
Specification
10.	As noted in the Final Office Action mailed 10 December 2021, the amendment filed 15 November 2021 was objected to under 35 U.S.C. 132(a) because it introduced new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The specification is amended to recite NH2-(CH2)12-dT18 ligands.  However, the specification as originally filed did not indicate the number of hydrogens on the carbon chains.  Therefore, the amendments constitute new matter.
It is reiterated from above that because the amendments to the specification filed 15 April 2022 were not entered, the new matter objection is maintained.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 26-28 and 33 are rejected under 35 U.S.C. 103 as obvious over Satterfield et al (Anal. Chem., vol. 79, pages 6230-6235, published on the web 11 July 2007) and Cai et al (U.S. Patent No. 8,980,561 B1, issued 17 March 2015).
Regarding claim 26, Satterfield et al teach a column, in the form of a capillary containing a porous polymer monolith and a ligand, in the form of 5’NH3-C6-oligo dT (page 6231), wherein the NH3 group is the reactive moiety coupled to, and thereby immobilizing the ligand to, the monolithic matrix and the oligo dT is the affinity moiety that binds to a target polynucleotide (e.g., mRNA; page 6321 and Abstract).  Satterfield et al also teach the column has the added advantage of exceptional stability (Abstract).  Thus, Satterfield et al teach the known techniques discussed above.
Satterfield et al do not teach a C12 linker or dT18.
However, Cai et al teach immobilized nucleic acid ligands, in the form of  (paragraph 0083), wherein the ligands are polydT segments attached to a 12 carbon spacer and having an amine modification for attaching to solid surfaces (column 26).  Cai et al further teach to oligo dT is 18 bases long (i.e., between 5 and 20; column 20).  Cai et al further teach the ligand has the added advantage of improving accessibility to the hybridization target (column 26).  Thus, Cai et al teach the known techniques discussed above.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Satterfield et al and Cai et al to arrive at the instantly claimed column with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a column having the advantage of exceptional stability as explicitly taught by Satterfield et al (Abstract) and advantage of improving accessibility to the hybridization target as explicitly taught by Cai et al (column 26).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful columns for nucleic acid purification.
Regarding claims 27 and 33, the column of claim 26 is discussed above.  Cai et al teach the reactive moiety is a primary amine (i.e., prior to coupling with the matrix; column 23, lines 1-10).  0015).
In addition, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, Satterfield et al teach the reactive moiety is the 5’NH3 group of 5’NH3-C6-oligo dT, which is coupled to the monolithic matrix using a phosphate buffer (page 6231).  It is therefore believed that the positively charged ammonium group is deprotonated in the buffer, resulting in a 5’NH2 group prior to coupling (i.e., claim 33), which is a primary amine (i.e., claim 27).
	Alternatively, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

Therefore, the substitution of the claimed primary amine for the 5’NH3 group of Satterfield et al would alternatively be considered an obvious variation over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 28, the column of claim 26 is discussed above.  Satterfield et al teach the column of claim 26, wherein the matrix is activated with an epoxy moiety (page 6232, last paragraph).  Cai et al teach the use of EDAC (Example 4), which is a carbodiimide, as well as epoxy and aldehyde activated supports (columns 16-17).

14.	It is noted that the claims are also obvious in view of the references cited below.


15.	Claims 26-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al (U.S. Patent No. 7,648,636 B2, issued 19 January 2010) and Cai et al (U.S. Patent No. 8,980,561 B1, issued 17 March 2015).
	Regarding claim 26, Lindner et al teach columns of monolithic matrices (column 5, line 50-column 7, line 20) for use for purification of polynucleotides (i.e., nucleic acids; Abstract).  The columns comprising the monolithic matrix further comprises a coupled (i.e., immobilized) ligand (column 10 lines 15-30).   The ligand comprises a reactive group, in the form of an amino group, which is coupled to the remainder of the ligand (i.e., the claimed affinity moiety; columns 16-18).  Lindner et al further teach the columns have the advantages of enabling the selective recognition of the nucleic acids (column 1, lines 1-20).  Thus, Lindner et al teach the known techniques discussed above.
	While Lindner et al teach reaction of the monolithic support with amino groups and linkers (i.e., spacers) for attaching the ligand (column 15) Lindner et al do not specifically teach a C12 linker or that the ligand is dT18.
However, Cai et al teach immobilized nucleic acid ligands, in the form of  (paragraph 0083), wherein the ligands are polydT segments attached to a 12 carbon spacer and having an amine modification for attaching to solid surfaces (column 26).  Cai et al further teach to oligo dT is 18 bases long (i.e., between 5 and 20; column 20).  Cai et al further teach the ligand has the added advantage of improving accessibility to the hybridization target (column 26).  Thus, Cai et al teach the known techniques discussed above.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lindner et al and Cai et al to arrive at the instantly claimed column with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a column having the advantage of enabling selective recognition of nucleic acids as explicitly taught by Lindner et al (column 1, lines 1-20) and allowing improved accessibility to the hybridization target as explicitly taught by Cai et al (column 26).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful columns for nucleic acid purification.
Regarding claims 27 and 33, the column of claim 26 is discussed above.  Cai et al teach the reactive moiety is a primary amine (i.e., prior to coupling with the matrix; column 23, lines 1-10).  Lindner et al also teach the use of amines as reactive groups (columns 16-18).  
Regarding claim 28, the column of claim 26 is discussed above.  Lindner et al teach activation with epoxy groups (columns 16-18).  Cai et al teach the use of EDAC (Example 4), which is a carbodiimide, as well as epoxy and aldehyde activated supports (columns 16-17).
Response to Arguments
16.	Applicant's arguments filed 10 June 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A. 	Pages 6-7 of the remarks discuss the amendments and the previous new matter rejections, which are withdrawn in view of the amendments.
B	Applicant argues on pages 11-12 of the Remarks that Satterfield et al teach a microscale column and only teach a 6-carbon linker, and do not teach 18 thymidines.  Thus, Applicant argues Satterfield et al individually.  This argument was presented in the after-final remarks filed 15 April 2022.
In response to Applicant's arguments against the references individually, it is reiterated from the Advisory Acton mailed 27 April 2022 that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is also noted that the features upon which Applicant relies (i.e., a microscale column) are neither recited in, nor prohibited by, the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted in the rejections above, , the prior art of Cai et al is relied upon for teaching a C12 linker and dT18.
It is also reiterated from the rejections above that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
C.	Applicant’s arguments on pages 8-10 of the Remarks that refer to Boschetti et al have been considered but are moot in view of the new rejections necessitated by the amendments.
D.	Pages 10-13 of the Remarks refer to microscale columns and the prior art Boschetti et al, both of which are addressed above. 
E.	Applicant argues on pages 13-14 of the Remarks that because Lindner et al allegedly identify the amino groups as a results-effective variable, the skilled artisan would not look to the claimed linker and oligo dT.
However, Applicant has provided no evidence as to what the skilled artisan would or would not look for.  Applicant is again reminded that  relying upon counsel’s arguments in place of evidence in the record is insufficient.
Further, as noted in the rejections, Lindner et al explicitly teach the desire of enabling the selective recognition of the nucleic acids (column 1, lines 1-20).  Cai et al specifically teach the ligand has the added advantage of improving accessibility to the hybridization target, and further teach that the probes comprising the 12 carbon spacer and oligo DT are specific for their targets (column 26).  Thus, both references are interested in the same thing (i.e., specific hybridization), and the combination is obvious.
F.	Pages 14-15 of the Remarks again refer to the prior art Boschetti et al, which is addressed above. 
G.	Applicant argues on pages 15-16 that the examples offer unexpected results.
However, as noted in the previous Advisory Action, the examples outline method steps, while the claims are drawn to a column.  
In addition, the examples appear to all utilize the column of Example 1, as there are no additional experimental or structural details provided in Examples 2-9 as to what the columns are made of or how they are made.  Thus, the only column described by the examples (i.e., that of Example 1) is limited (at least) to:
BIA Separations monolith disc columns, which are not commensurate in scope with the broadly claimed “monolithic matrix” which encompasses any type of monolith column. 
CDI activated columns, which are not commensurate in scope with claims 26-27 and 33, as activation is not required these claims; it is noted that while claim 28 does require activation, the claim lists other activating agents not shown to have the alleged unexpected results.
An NH2 reactive moiety, which is not commensurate in scope with the broadly claimed “reactive moiety” of claims 26 and 28, which encompasses any type of reactive moiety, or the broadly claimed “primary amine” of clam 27, which encompasses additional atoms between the nitrogen and the 12 carbon spacer. which encompass any type of reactive moiety.
Thus, the alleged unexpected results are not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
It is also reiterated from the Advisory Action that the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Finally, it is noted that the both the claims and the specification merely recite a generic “C12” and/or “12 carbon linker.”  This broadly claimed recitation encompasses many variants; e.g., a saturated dodecyl chain, a hexa-alkyne, a hexa-alkene, mixtures of saturated carbon and double/triple bonds, substituted and unsubstituted biphenyls, bicyclic structures, etc.  In addition, the open claim language “comprising” found in the instant claims encompasses other elements between the reactive moiety and the affinity moiety.  
Therefore, while the claims encompass any of the combinations discussed above, the examples are limited to one structure and one structure only: a specific commercially available monolithic disc column, attached to a primary amine reactive moiety using either carbonyldiimidazole or carboxydiimidazole, and dT18 connected by a generic “C12” linker for which there is no description whatsoever as to the makeup of the twelve carbons.
Thus, given the single narrow example of the alleged unexpected results, coupled with the complete absence of any description of the structural limitations of the linker contributing to the alleged unexpected results, the alleged unexpected results provided in the examples do not support broadly claimed column of at least claim 26, which encompasses any monolithic matrix, any reactive moiety, and any 12 carbon linker. 
Conclusion
17.	No claim is allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634